OFFICE   OF THE ATTORNEY     GENERAL     OF TEXAS
                              AUSTIN                              ..




                        opinion x0. 0-1553
                        33: G&ore acou8e           en ound
                             sale at tin    or coQml88 on of
                             ofiense ctlde in8    at tr 1,
                             he is entitled      to be
                             ii;zistne                    oi t ‘2                 ed
                                                         4




                                        w   been   ao~uittod                      up-


                                              1ln4l Trooeclure,
                                                e criae end
                           cllwefl oomis6ion   of the crime
                           tte trial and provides that the
                            th certified to the county judge
                             necessary step6 to have the de-
                       nd confined in a state hos?ftal for
                      .xozes 8me .*

          Article 5551a, Vorndn’s Texas Clril Statutes, pro-
tide6 ror lunacy prooeedincs rrguinst persons,. "Ilot charged
dth a oritinal offent@.

          Cha?ter 2, Tltlc 51, ~orlsed Statutes, 36 ononded
Oontaln nuaerou6 provisions trlth reference to state hospltais.
While there are prorlelons to the effect that *‘a person al-
leeed to be lnsano, and Who is not held on a crinllnal oharge,


                                                   .--   ______   ___,__..   __   --_-   .__.   em.“-
Ron. Carl I-errlman, Page 2




oajr be oonolttad to and oonflnrd in Ed lnatltutlon          ior the
606tod7 end treatment  or the imane”,  there dons      not      ap?eor
to be ray speolflo prohibition a~olnst an insane person Vito
16 ohaqed with the WWd66iOn    of a crtne belpg t.re&ed. in
one of the State hOSpit416.

            It is therefore   the opinion of this depurtmmt
that under the state of taots submitted in your letters the
defeodant, air. Trl~ht,~ia entitled to be aooepted nnd treated
in one of the State hospltkls Par the insane. Ye are inpel-
led to this view beOaU66 rrom a reading OS all the statutes
we cannot arrive at the ooncluslon that it is the Log16latiw
intent that all persons oharged with the 00I~1%S6iOn ai a
orlme who have been adjudged as being of sound .z.lnd at the
dste of the elleged ooiz&8sion but who hate subsequently be-
come insane mu8t remin      in the custody of tte siiwiff  until
they return to sanity. Certainly it ~48 hot thb intention Of
the Legislature to so provide.      ZHdontly  the puqoso of those
provisions in the Statutds is to avoid coaplalnte in lunacy
bei=  tiled a&dnet     persons charged nlth orime for the purpose
of delayiag trial md making the IState's case nore diiflcult.
The purpose certainly oould not htve bee3 that tnoab insane
persona, if they continue insane ;lust remin      ln the custodp of
the sheriff   until death.




                                       'J        /'
                                                      A. s. i?ollins
                                                              a8SiStClt